UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------x
 In re:                                                                Chapter 7
                                                                       Case No. 19-10747 (SHL)
 Jeffrey Lew Liddle,
                                                                       NOTICE OF
                                     Debtor.                           APPEARANCE
 --------------------------------------------------------------x


        PLEASE TAKE NOTICE that the undersigned hereby appears in the above-captioned

Chapter 11 case on behalf of Tara Liddle, and hereby requests that all notices given or required to

be given in these cases, and all papers served or required to be served in this case, be given to and

served upon the following:

                                        White & Wolnerman, PLLC
                                          Attn: Randolph E. White
                                        950 Third Avenue, 11th Floor
                                        New York, New York 10022
                                              (212) 308 – 0667
                                         rwhite@wwlawgroup.com

        PLEASE TAKE FURTHER NOTICE that the foregoing demand includes all pleadings

of any kind including, without limitation, all notices, motions, complaints and orders, whether

written or oral, formal or informal, however transmitted, related in any way to the debtor, its

property or its estates. The persons listed above request that their names and addresses be added

to any mailing matrix.

        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Demand for Service of Papers nor any later appearance, pleading, proof of claim, claim, or suit

shall constitute a waiver of (i) the right to have final orders in non-core matters entered only after

de novo review by a District Judge, (ii) the right to trial by jury in any proceeding triable in this

case or any case, controversy, or proceeding related to this case, (iii) the right to have the District
Court withdraw the reference in any matter subject to mandatory or discretionary withdrawal, (iv)

any objection to the jurisdiction or venue of this Court for any purpose other than with respect to

this Notice, (v) an election of remedy, or (vi) any other right, claim, defense, setoff, or recoupment,

in law or in equity, under any agreement, all of which are expressly reserved.

Dated: New York, New York
       July 16, 2020

                                               WHITE & WOLNERMAN, PLLC

                                               By:     /s/ Randolph E. White
                                                       Randolph E. White
                                                       950 Third Avenue, 11th Floor
                                                       New York, NY 10022
                                                       (212) 308-0667

                                                       Attorneys for Tara Liddle




                                                  2
